EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The amendment filed 1/14/2021 is acknowledged and has been entered.  
	Upon consideration of the amended claims under consideration, it was determined that claims 1-3, 5-11, 14, 15, 49 and 50 are allowable and that withdrawn claims 16, 19-24 would be subject to rejoinder as they are drawn to a non-elected species subject to rejoinder upon allowability of the elected species. Therefore, pursuant to the procedures set forth in MPEP § 821.04(B), claims 16, 19-24, directed to the species that is modulating innate immunity, previously withdrawn from consideration as a result of a species election requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104, and the species election requirement pertaining to modulating innate immunity as set forth in the Office action mailed on 5/22/2020 is hereby withdrawn. In view of the withdrawal of the species election requirement as to the rejoined species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the species election requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Authorization for this examiner’s amendment was given in an interview with Alex Nie on 2/8/2021.
The application has been amended as follows: 
	Claims 16, 19-24 have been canceled.

	Upon entry of the amendment, claims 1-3, 5-11, 14, 15, 49 and 50 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
	The primary reason for allowance of the claims is that the prior art does not teach a method of treating a viral infection in a subject comprising administering to the subject a therapeutically effective amount of a PUM1 inhibitor, wherein the PUM1 inhibitor is an antisense oligonucleotide that targets a nucleic acid molecule encoding PUM1 to block the synthesis of PUM1.	
The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed (See MPEP § 1302.14).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635